Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
With regards to the election by original presentation in a 371 national stage application, the submitted amendment claim11 is directed to an invention that lacks unity with the invention originally claimed,
for example, the method of claim 6 includes the technical feature of hardening a trailing edge to a trailing edge depth in a range of 0.02-1.5mm including a hardness of the trailing edge decrease from a surface of the trailing edge to 590HV at the trailing edge depth, and
the claim 11 is directed to a method that has a technical feature of grinding down the trailing edge until the hardening trailing edge depth is in a range of 0.02-1.5 mm (emphasis added. Please note that claim 11 does not require to have a hardness of 590HV at the trailing edge depth and the trailing edge depth can be done in many different ways, for example, by a press device, a stamped device, by a molded device, by a punch device…etc.,. it is not necessary to use a grinding step). 
Therefore, claim 11 has a different technical feature and two-way distinction and a search burden compared to the previously examined claims.
Since applicant has received an action on the merits for the originally presented and elected invention, the amendment claim 11 having a technical feature is withdrawn from consideration as being directed to a non-elected invention.  See MPEP § 18.21 “Election by Original Presentation in National Stage Applications Submitted Under 35 U.S.C. 371”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the trailing edge depth in claims 1-2 (figure 7 shows a hardening depth 27, not the trailing edge depth) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the trailing edge depth in claim 1 lacks of antecedent basis for the claimed subject matter. See the specification, page 4 “It should be understood that the effect of the hardening decreases gradually from the surface of the trailing edge 21. The hardening depth is herein defined as the depth where the hardness has decreased to 590 HV” which hasn’t discussed the trailing edge depth, therefore, it is unclear whether the hardening depth 27 refers to the trailing edge depth or not.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the “590 HV” is unclear what the “HV” is representing for (the “HV” stands for Vickers Hardness, at least the specification or claim should mansion it). Claim 6 has the same issue.
Claim 1, the term “the trailing edge is hardened to a trailing edge depth in a range of 0.02-1.5 mm” is unclear whether the “range of 0.02-1.5mm” refers to the trailing edge being hardened or the trailing edge depth. Moreover, the blade is rotated, it is unclear what the trailing edge depth is. Does the edge have a depth? Is the hardening depth 27 of Figure 7 called the “trailing edge depth” right? 
(see https://dictionary.cambridge.org/us/dictionary/english/depth that is the distance down either from the top of something to the bottom, or to a distance below the top surface of something). Claim 6 has the same issue.
 	All claims dependent from claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kulik (US 3712348) in view of Haanschoten (US 5713259) and Lucki (US 5018421).
Regarding claims 1-2, as best understood, Kulik shows  a cutting blade (1, Figures 1-4) for a clearing saw (this blade is for or capable of being used to a clearing saw, since the clearing saw is not positively claimed), the cutting blade comprising a plurality of teeth (Figure 1), wherein at least some of said teeth comprise a leading edge (an edge of a leading surface 11 relative to a forward cutting direction), a trailing edge (an edge of the upper surface 8, Figure 1), and a point (a point of the edge 4) in between the leading edge and the trailing edge, 
wherein the trailing edge is hardened to form a hardening surface having a thickness or a depth in a range of 0.02-1.5 mm or 0.02-0.5mm (see Figure 1 below, a thickness region 2 of the tooth is hardened in Col. 2, lines 65-66 and tapered down to a gullet between tooth and also see a hard-chrome coating 6 on top and sides of the region 2 in Col. 3, lines 1-2 and Figure 3  shows it is very thin which meet this range), 
Kulik also discusses a hardness of the trailing edge decreases from a surface of the trailing edge to the depth (see the discussion above) and the leading edge is not subjected to hardening except at said point (Figure 1, the leading surface does not have a hard-chrome coating), but Kulik fails to discuss the hardness at the depth is 590 Vickers Hardness (HV).

    PNG
    media_image1.png
    538
    740
    media_image1.png
    Greyscale


Haanschoten shows  a cutting blade (Figures 1-3)  including a plurality of teeth, wherein each of teeth comprises a leading edge (an edge of a recess edge 3), a trailing edge (an edge of circumference of the tooth, and a point (5) in between the leading edge and the trailing edge, Haanschoten also discusses that the recess or leading edge is designed to file (Col. 3, lines 11-15 “The material of the saw disc according to the invention preferably has to meet the requirement that it has a satisfactory hardness, but not such a hardness that it is no longer possible to file it”. 
Lucki shows a blade having teeth (16, Figure 2), wherein each of teeth has a leading edge (an edge of a recess 14), a trailing edge (a radial relief back 18), a point (20) between the leading and trailing edges, and Lucky also discusses the trailing edge has a hardness about 832-900 HV (Rockwell C 65.5 or  67.4, see blades 3, 4 as disclosed in Col. 3, lines 32-35) that is greater than  a hardness of a rake (it is about 830 to 870HV  or 63.9 and 65.5 HRC,  see blades 5, 6 as disclosed in Col. 3, lines 35-39).   
Based on the teachings of Haanschoten and Lucki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade of Kulik to have a hardness of the trailing edge is greater than the leading edge (the edge of the rake), as taught by Lucki, in order to provide properly hardness for the saw tooth and in order to allow the gullets of teeth to be filed if the blade is needed to sharpen as disclosed in Haanschoten.  
With regards to the hardness of 590 HV at the depth of the trailing edge, since the hardness of 590 HV is not critical, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the hardness of 590 HV at the depth of the trailing edge because discovering an optimum value (590HV) would have been a mere design consideration based on characteristics of reinforce structures of blade that allow to file the gullets of the teeth if the blade is needed. If the hardness is too low, that is easily to file or sharpen the gullets and the reinforce structures of the blade teeth may be weaken and if the harness is too high, it might have a problem to file or sharpen the gullets, therefore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.
If one argued that Kulik’s hardness of the trailing edge is not in the “range of 0.02-0.5mm”, the this is following rejection applied. Since the range of 0.02-0.5mm is not critical, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make a cutting blade having a trailing edge depth between the claimed ranges because discovering an optimum value above would have been a mere design consideration based on characteristics of sizes and shapes of cutting blade requirements. For example, a large blade that has a great thickness of a trailing edge for penetrating and cutting a large workpiece and a small blade that has a small thickness of a trailing edge for penetrating and cutting a small workpiece. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement depending on the characteristics of the blades to be cut workpieces.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art depending on the workpiece sizes to be cut or ground.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known results effective variables, depending on the workpiece size be ground or cut.
Regarding claim 3, the modified blade of Kulik shows that the leading edge is concave and faces a dedicated circumferential direction of rotation of the cutting blade (Figure 1 of Kulik. Please note that the blade can be a gang saw blade as disclosed in the abstract).
If one argued that Kulik’s blade is not rotation, Examiner takes Official Notice that it has long been known to have the gang saw blade to be rotatable. Examples can be provided if challenged, as they are numerous. It would have been obvious to a person having ordinary skill in the art (PHOSITA) to have a gang saw blade to be rotatable, since this is an alternative way to give the operator a choice to manufacture blades for suitable cutting workpieces.
Regarding claim 4, the modified blade of Kulik shows that adjacent teeth of the plurality of teeth are separated by intervening cut-outs (gullets, Figure 1 of Kulik).
Regarding claim 5, the modified blade of Kulik shows all of the limitations as stated above except a bend that directs the tooth and is directed out of a plane of the cutting blade.
Haanschoten shows a bent of a tooth (5, Figure 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade of Kulik to have a bent of each tooth, as taught by Haanschoten, in order to increase saw blade kerfs for faster cutting and less affected by heat during cutting.
Regarding claims 6 and 10, since Kulik’s blade has been modified to have a hardness 590 HV at the depth or the thickness of the trailing edge, the modified blade of Kulik teaches a method for producing a cutting blade for a clearing saw, the cutting blade comprising a plurality of teeth (see the  discussion in claim 1), the method comprising:
providing at least some of said teeth with a leading edge, a trailing edge, and a point in between the leading edge and the trailing edge,
hardening the trailing edge to form a hardening surface having a thickness or a depth in the-a range of 0.02-1.5 mm or 0.02-0.5mm, wherein a hardness of the trailing edge decreases from a surface of the trailing edge to 590 HV at the depth (see the discussion in claim 1 above), and
not subjecting the leading edge to hardening (see the discussion in claim 1 above).
Regarding claims 7-9, Kulik discusses that the region 2 formed by hard stamping and  machined and then hardened (case-hardened)…a hard-chrome coating 6 covering on the top and sides of the region 2 as discussed in Col. 2, lines 65-68 cont. Col. 3, lines 1-2, but it is not clear it is hardened inductively, quenched after hardening, and tempered the teeth.
Examiner takes Official Notice that it has long been known to have the teeth of  saw blade to be hardened by hardened inductively, quenched after hardening, and tempered the teeth. Examples can be provided if challenged, as they are numerous. It would have been obvious to a person having ordinary skill in the art (PHOSITA) to have a gang saw blade to be hardened by hardened inductively, quenched after hardening, and tempered the teeth, since this is an alternative way to harden the teeth of the saw blade.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, if Applicant believes that the claimed invention’s blade different from the prior art’s blade or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        11/1/2022